Citation Nr: 0320511	
Decision Date: 08/18/03    Archive Date: 08/25/03

DOCKET NO.  99-20 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for bilateral ankle pain, 
claimed as arthritis.  


ATTORNEY FOR THE BOARD

K. Y. McLeod, Associate Counsel


INTRODUCTION

The veteran had active service from October 1972 to November 
1983.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, which denied the veteran's claims of 
entitlement to service connection for bilateral knee pain, 
bilateral ankle pain, and sleep apnea.  The RO also increased 
the evaluation of the veteran's service-connected 
spondylolisthesis at L5-S1 from 10 to 20 percent, and 
continued the evaluation of service-connected bilateral shin 
splints as 0 percent disabling.  Additionally, the veteran 
was granted service connection for hypertension, evaluated as 
10 percent disabling.  The veteran filed a timely notice of 
disagreement only as to the denial of service connection for 
bilateral ankle pain, and the RO provided a statement of the 
case (SOC).  The veteran perfected his appeal in October 
1999, and the issues were subsequently certified to the 
Board.  A supplemental statement of the case (SSOC) was 
issued to the veteran in April 2003.


FINDING OF FACT

The veteran has no current bilateral ankle disability, to 
include arthritis, which is due to any incident or event of 
active military service, nor was arthritis of the ankles 
manifested within one year after his separation from service.  


CONCLUSION OF LAW

The veteran has no current bilateral ankle disorder that was 
either incurred in or aggravated by active military service, 
nor may arthritis of the ankles be presumed to have been 
incurred in service.  38 U.S.C.A. § 1101, 1110, 1112, 1113, 
1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 
3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service entrance examination, in late September 
1972, elicited no history referable to the ankles, and no 
abnormality of the feet or lower extremities was noted upon 
clinical evaluation.  A periodic physical examination in 
September 1975 was also negative for complaints or findings 
of ankle trouble.

Service medical records indicate complaints of tenderness 
above the left ankle in April 1977.  It was noted that 
previous X-rays were within normal limits, and the veteran 
was diagnosed with shin splints, also characterized as 
bilateral medial tibial syndrome.  He was placed on limited 
duty profile in March and June 1977, for his shin 
splints/bilateral tibial syndrome.  In September 1977 the 
veteran complained of left ankle pain with minor swelling.  
However, the examiner concluded that such was due to a stress 
fracture in the lower left leg.  (The Board notes that the 
veteran has been service connected for bilateral shin splints 
since 1983.)

Upon periodic physical examination in July 1978, the veteran 
reported no problems with his ankles, and clinical evaluation 
of the feet was reported as negative.  An annual physical 
examination in March 1982 was negative for any ankle 
disorders.  The veteran's service separation examination, in 
late October 1983, elicited no complaints of ankle problems, 
and no abnormality of the ankles was noted by the examiner 
upon clinical evaluation.  

The veteran was afforded a VA examination in February 1984.  
At that time, he neither complained of, was diagnosed with, 
nor received treatment for any ankle condition.  

Treatment records from Dr. J. Freier dated in August 1994 
indicate complaints of ankle and knee pain.  The veteran was 
diagnosed with possible osteoarthritis.  In July 1995, he 
twisted his right ankle.  

Since October 1995 the veteran has intermittently complained 
of multiple joint pain, including his knees bilaterally.  In 
August 1997 he was diagnosed with probable osteoarthritis.  
An evaluation report dated in January 1998 indicates a 
history of arthritis of the knees.  Private clinical reports 
from February 1998 indicate that examination of the veteran's 
ankles was within normal limits.  

The veteran presented for VA examination in July 1998, at 
which time the examiner noted dorsiflexion to 20 degrees and 
plantar flexion to 45 degrees.  There was no evidence of any 
swelling, crepitus, tenderness, weakness, or numbness.  After 
reviewing the veteran's claims file and the records presented 
by the veteran at the time of examination, the examiner 
opined that his joint pain, including his ankles, was more 
likely due to the veteran's history of diabetes and obesity.  

In a letter dated in August 1998, Dr. Freier noted the 
veteran's history of joint pain, especially in his knees and 
ankles.  Dr. Freier indicated that the veteran had suffered 
from such since the 1970's.  He concluded that the veteran's 
pain was due to arthralgias, secondary to cartilage 
degenerative disease.  

The RO received a correspondence from Dr. Freier dated in 
February 2001, which indicated that he had been treating the 
veteran for chronic bilateral ankle pain.  According to Dr. 
Freier the veteran's ankle condition has gradually progressed 
over the years.  Examination at the time revealed bilateral 
diffuse joint line tenderness of the ankles.  There was no 
localized ankle joint swelling, and the veteran's ankle was 
stable.  Dr. Freier indicated that past X-rays revealed 
bilateral osteoarthritis, with more recent X-rays 
demonstrating minimal osteophyte formation at the area of the 
talus and navicular on the right and degenerative changes 
noted at the tibiotalar joint on the left.  The veteran was 
diagnosed with osteoarthritis of the left ankle and 
arthralgia of the right ankle.  

II.  Legal Analysis

A.  Preliminary Matters - VCAA

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the 
assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (codified 
as amended at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (now codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has held that only section 4 of the VCAA (which eliminated 
the well-grounded claim requirement) is retroactively 
applicable to decisions of the Board entered before the 
enactment date of the VCAA, and that section 3(a) of the VCAA 
(covering duty-to-notify and duty-to-assist provisions) is 
not retroactively applicable to pre-VCAA decisions of the 
Board.  See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 
2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002) 
(stating that Dyment "was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 2002).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of evidence 
appears to be complete.  By virtue of correspondence from the 
RO, and the SOC and SSOC provided by the RO in October 1999 
and April 2003, respectively, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim, and that VA would obtain VA 
treatment records and any adequately described private 
treatment records on his behalf.  More specifically, in a 
letter dated in January 2001, the RO advised the veteran of 
the notice and duty-to-assist provisions of the VCAA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).  See also Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002) (Board must identify documents 
that provided VCAA notification).

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and he has not identified 
any other pertinent evidence, not already of record, which 
would need to be obtained for an equitable disposition of 
this appeal.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA, as to the issues being decided 
in the present decision.  38 U.S.C.A. § 5107(a) (West 2002); 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 (2000) 
(now codified as amended at 38 U.S.C.A. §§ 5103 and 5103A 
(West 2002)).  The Board therefore finds that no useful 
purpose would be served in remanding this matter for more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The Court has held that such remands are to be 
avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (now codified as 
amended at 38 U.S.C. § 5107(b) (2002)).

B.  Discussion

The veteran contends that he has current bilateral ankle 
arthritis due to his active military service.  

Under applicable law, service connection may be granted for 
disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service. 38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for a chronic disorder, such 
as arthritis, if such is shown to have been manifested to a 
compensable degree within one year after the veteran was 
separated from service.  38 U.S.C.A. § 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  To establish a showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence establishes that 
the disease was incurred in, or as a result of service. 38 
C.F.R. § 3.303(d).

That a disease or injury occurred in service alone is not 
enough; there must be current disability resulting from that 
in-service disease or injury.  Degmetich v. Brown, 104 F.3d 
1328, 1332 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).  Notwithstanding the lack of a 
diagnosis during service, service connection may still be 
granted if all of the evidence, including that pertinent to 
service, establishes that the current disability was incurred 
in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

In the present case, the veteran complained of ankle pain and 
tenderness in service.  However, examiners at the time 
attributed such to tibial stress fracture, and the veteran's 
shin splints, which have already been service connected.  His 
entrance and separation examinations, in 1972 and 1983, 
revealed no ankle disorders.  Moreover, whenever he underwent 
physical examinations during service, he complained of no 
ankle problems, and the examiners reported no ankle 
abnormalities, to include examinations conducted in September 
1975, July 1978, and March 1982.

After his separation there was no complaint, treatment, or 
diagnosis of any ankle condition until 1994, eleven years 
later.  Additionally, the 1998 VA examiner who reviewed the 
veteran's entire claims file concluded that his ankle pain is 
likely due to other disabilities, his diabetes mellitus and 
obesity, neither of which is service connected.  And, 
clearly, with all due respect for the veteran's contentions, 
there is no competent evidence of arthritis in either ankle 
within the presumptive one-year period after his separation 
from active military service.

Therefore, and for the reasons discussed above, the Board 
finds that the competent evidence of record is against a 
finding that the veteran has a current bilateral ankle 
disability, claimed as arthritis, which was incurred in 
service. 


ORDER

Service connection for bilateral ankle pain, claimed as 
arthritis, is denied.  




____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

